Case 7:20-cv-09843 Document 2 Filed 11/23/20 Page 1 of 2

- a CIVIL COVER SHEET
10/01/2020 The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.
PLAINTIFFS DEFENDANTS
JULIJANA KALAJ MAIN STREET WP HOTEL ASSOCIATES, LLC, METROPOLITAN PLAZA
WP. LLC and MJ HOTELS OF WHITE PLAINS, LLC
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)

THE PARIS LAW GROUP, P.C., 60 East 42nd Street-Suite 4600, New York, CARTAFALSA, TURPIN & LENOFF, 4 World Trade Center, 150 Greenwich
New York 10122 (212) 485-9842 Street—-52nd Floor, New York, New York 10007 (212) 225-7700

 

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSB
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)
Plaintiff alleges personal injuries resulting from the negligence of the defendants.
= Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[¥]Yes oO
If yes, was this case Vol.[_] Invol. [|] Dismissed. No[_] Yes [] If yes, give date & Case No.
IS THIS AN INTERNATIONAL ARBITRATION CASE? No [x] Yes O
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
Bag thip mM otinte 375 FALSE CLAIMS
[]110 INSURANCE [ ]310 AIRPLANE PHARMACEUTICAL PERSONAL | | 695 DRUG RELATED [ ]422 APPEAL U]
[ ]120 MARINE [ ]315 AIRPLANE PRODUCT = INJURY/PRODUCT LIABILITY “Se 7yRE OF PROPERTY 28 USC 158 [ ]376 QUI TAM
[ ] 130 MILLER ACT LIABILITY [ ] 365 PERSONAL INJURY 24 USC 881 [ ]423 WTHDRAWAL [ ]400 STATE
[ ]140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCT LIABILITY + 1 690 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL [ ]410 ANTITRUST
[ ] 150 RECOVERY OF ___[ ] 330 FEDERAL INJURY PRODUCT [ ]430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS [ ]450 COMMERCE
ENFORCEMENT LIABILITY [ ]460 DEPORTATION
OF JUDGMENT __[ ] 340 MARINE PERSONAL PROPERTY [ ]820COPYRIGHTS [ ]880 DEFEND TRADE SECRETS ACT [ ] 470 RACKETEER INFLU-
{ ]151 MEDICARE ACT __[ ] 345 MARINE PRODUCT [ ]830 PATENT ENCED & CORRUPT
[ ] 152 RECOVERY OF LIABILITY [ ]370 OTHER FRAUD 2 ORGANIZATION ACT
BEPAUIGED | 1350 MOTOR VEHICLE [1371 TRUTH IN LENDING [ ]835 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS __[ ] 355 MOTOR VEHICLE { ] 840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY
[ ] 153 RECOVERY OF —_[X 360 OTHER PERSONAL {146 eee
OVERPAYMENT INJURY [ ]380 OTHER PERSONAL LABOR [ ] 861 HIA (1395ff)
OF VETERAN'S [ ]362 PERSONAL INJURY - PROPERTY DAMAGE [ ] 862 BLACK LUNG (923)
BENEFITS MED MALPRACTICE = [ ]385 PROPERTY DAMAGE _—[ ] 710 FAIRLABOR [ ] 863 DIWC/DIWW (405(g)) [ ]490 CABLE/SATELLITE TV
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT [ ] 864 SSID TITLE XVI [ ] 850 SECURITIES/
SUITS [ ] 720 LABOR/MGMT [ ] 865 RSI (405(g)) COMMODITIES/
[ 1190 OTHER PRISONER PETITIONS RELATIONS EXCHANGE
CONTRACT [ ] 463 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT 890 OTHER STATUTORY
[ 1195 CONTRACT [ ]510 MOTIONS TO [] 751 FAMILY MEDICAL FEDERAL TAX SUITS (] aa =
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | EaVeE ACT (FMLA)
LIABILITY 28 USC 2255 [ ] 870 TAXES (U.S. Plaintiff or  [ ] 891 AGRICULTURAL ACTS
[ ]196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS [ ]790 OTHER LABOR Defendant) [ ]893 ENVIRONMENTAL
[ ]535 DEATH PENALTY LITIGATION [ ]871 IRS-THIRD PARTY MATTERS
[ ]540 MANDAMUS & OTHER [ ] 791 EMPL RET INC 26 USC 7609 [ ]895 FREEDOM OF
She oe SECURITY ACT (ERISA) INFORMATION ACT
REAL PROPERTY aiaenas = # [ ] 896 ARBITRATION
IMMIGRATIO V
[ ]210 LAND [ ]442 EMPLOYMENT PRISONER CIVIL RIGHTS be ee
PROCEDURE ACT/REVIEW OR
CONDEMNATION _ [ ] 443 HOUSING/ [ ] 462 NATURALIZATION APPEAL OF AGENCY DECISION
[ ]220 FORECLOSURE ACCOMMODATIONS [| ] 550 CIVIL RIGHTS APPLICATION
[ ] 230 RENT LEASE & [ ]445 AMERICANS WITH [ ]555 PRISON CONDITION _[_ ] 465 OTHER IMMIGRATION [ ] 950 CONSTITUTIONALITY OF
EJECTMENT DISABILITIES - [ ] 560 CIVIL DETAINEE ACTIONS STATE STATUTES
[ 1240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ ]245 TORT PRODUCT [ ]446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ ]290 ALL OTHER [ ] 448 EDUCATION

REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
IF SO, STATE:

 

CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

 

 

 

DEMAND $ OTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint

JURY DEMAND: El YES LNO NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 7:20-cv-09843 Document 2 Filed 11/23/20 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
[11 original Removed from Remanded 4 Reinstated 5 Transferred from 6 Multidistrict 7 Appeal to District
Proceeding iJ2 State Court Us from U Raapened » O (Specify District) - Litigation - ange ROM
Appellate (Transferred) Magistrate Judge
[x] a. allparties represented = Court
(_]8 Multidistrict Litigation (Direct File)
| b. Atleast one party
is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
(11 U.S. PLAINTIFF []2 U.S.DEFENDANT [[]3 FEDERALQUESTION  [X]4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PIF . DEF PTF DEF PLE oDEF

CITIZEN OF THIS STATE Cit 44 CITIZEN OR SUBJECT OF A []3[]3 INCORPORATED and PRINCIPAL PLACE []5 [x]5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE [x]2 []2 INCORPORATED or PRINCIPAL PLACE [ ]4[ ]4 FOREIGN NATION L]}6- (46

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

Julijana Kalaj, 50417 Bayrun South, Chesterfield, Michigan 48047-4676 (Macomb County)

DEFENDANT(S) ADDRESS(ES) AND COUNTY (IES)

Main Street WP Hotel Associates, LLC, 1601 Belvedere Road, Ste. 407 South, West Palm Beach,
Florida 33406 (Palm Beach County); Metropolitan Plaza WP, LLC, 1601 Belvedere Road, Ste. 407
South, West Palm Beach, Florida 33406 (Palm Beach County); MJ Hotels of White Plains, LLC, 1601

Belvedere Road, Ste. 407 South, West Palm Beach, Florida 33406 (Palm Beach County).

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN

THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO:
DATE 11/18/2020

SIGNATURE OF ATTORNEY OF RECORD
RECEIPT #

on:

Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge

WHITE PLAINS

_] MANHATTAN

ADMITTED TO PRACTICE IN THIS DISTRICT
[ ] NO

[x} YES (DATE ADMITTED Mo.12 Yr.2007 ___)
Attorney Bar Code # PH5364

is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
